Title: To George Washington from David & Francis Clark, 13 September 1790
From: Clark, David & Francis
To: Washington, George



Sir
Philadelphia 13th September 1790

Your favor of the 9th Instant I have received—with Respect to Mr Morris’s Coach, he has no Coat of Arms theron, but a Cypher on Doors, back & front, with a Chryst over the Cypher, and no inclosure—the ground colour of your Coach being White, the silver in our opinion will have but a bad effect—should you prefer continuing the seasons as already on the carriage, on the Doors, front & Back, your Chryst painted on the four quarter Pannels all inclosed within the original Ovals, which corresponds with the mouldings of the Coach, would in our opinion look well, but should you prefer having your Cypher & Chryst in Silver, in place of the Seasons, it would look extremely well within the original Mouldings, & on a deep Silver Grey, or purple Ground, and in our Opinion preferable to the other.
Inclosed we hand you a draft of a Cypher done in the same Manner with that of Mr Morris’s, also a pattern of the Cloth for the lining of the Coach, which we hope will meet with your approbation—should you prefer the silver Cypher & Chryst, we would recommend having the Cypher only on front, Doors & Back, & the Chryst on the 4 quarter pannels with Ovals reversed from what they now are, by this we mean having the oval in this way—every attention in our power will also be paid to the harness, & we would recommend the following to make the Coach uniform—a pair of plated handles to the Doors; plated Brace buckles, and plated mouldings around the roof—there being no Glass or Frame in front of Coach, I would wish to know if we are to fit one in—We have the honor to be With the greatest respect Sir Your Obedt Servants

David & Francis Clark

